              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:17-cv-00256-MR


SHIRLEY TETER,                   )
                                 )
                   Plaintiff,    )
                                 )
              vs.                )                ORDER
                                 )
PROJECT VERITAS ACTION FUND, )
PROJECT VERITAS, and JAMES E. )
O’KEEFE, III,                    )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER comes before the Court upon the Plaintiff’s Motion to

Seal [Doc. 44].

      The Plaintiff moves for leave to file under seal certain materials

submitted by the Plaintiff in opposition to the Defendants’ Motion for

Summary Judgment. Specifically, the Plaintiff moves for leave to file under

seal: (1) three pages from her personal medical records, which are attached

to her response as Exhibits 36, 37, and 38 [Doc. 45]; and (2) the entire

deposition transcript of the Defendant James E. O’Keefe, III [Doc. 46]. The

Plaintiff further indicates that the Defendants consent to the Plaintiff’s motion

to seal. [Doc. 44]. The Defendants, however, have filed a response to the

Plaintiff’s motion to seal, arguing that the filing of the entire deposition
transcript violates the Local Rules and, further, that that the deposition

pages cited by the Plaintiff are already in the public docket. [Doc. 53]. The

Plaintiff has a filed a reply, arguing that the full transcript provides “needed

context.” [Doc. 55 at 2].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).            The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific
                                       2
reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

       In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed her

motion on January 22, 2019, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

       With respect to Exhibits 36, 37, and 38, the Plaintiff has demonstrated

that these exhibits reference the Plaintiff’s protected health information, and

that the public’s right of access to such information is substantially

outweighed by the compelling interest in protecting the details of such

information from public disclosure.1              Having considered less drastic

alternatives to sealing the documents, the Court concludes that sealing of

these exhibits is narrowly tailored to serve the interest of protecting the

confidential and sensitive nature of these materials.




1 The Plaintiff does not explain why the filing of this confidential information is necessary
to oppose the Defendants’ Motion for Summary Judgment. Nevertheless, in light of their
confidential nature, the Court will allow these documents to be sealed, at least at the
summary judgment stage of these proceedings. The Plaintiff is advised, however, that if
this information forms a material basis for the relief she seeks from the Defendants, these
documents may be subjected to unsealing if offered as exhibits at trial.
                                              3
       With respect to Defendant O’Keefe’s deposition, the Plaintiff’s filing

violates Local Civil Rule 26.2, which provides that materials filed in support

of a motion or response thereto “shall be limited to those portions of the

material directly necessary to support or oppose the motion….” LCvR 26.2.

The Court further notes that the portions of the O’Keefe transcript that the

Plaintiff cites in her brief are already included on the public docket. [See

Doc. 43-3].2 While the Plaintiff argues that the entire deposition is necessary

for “context,” the Court notes that the parties have already filed over 1,100

pages of exhibits in support of their summary judgment briefs. The Court

requires no further context from the parties.

       For these reasons, the Plaintiff’s filing of the entire O’Keefe deposition

transcript is stricken. With the transcript stricken, the Plaintiff’s motion to

seal this particular exhibit is moot.

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Seal

[Doc. 44] is GRANTED IN PART and DENIED IN PART.                              Specifically,

Exhibits 36, 37, and 38 [Doc. 45] to the Plaintiff’s Response to the

Defendants’ Motion for Summary Judgment shall be filed under seal until


2 The Defendants notes that the Plaintiff cites to pages 178-80 of the deposition in her
brief but that these pages appear to have been inadvertently omitted from the excerpts
the Plaintiff filed publicly with her response. If the Plaintiff wishes the Court to consider
these pages, the Plaintiff should supplement the record accordingly.
                                               4
further Order of this Court. The Plaintiff’s request to seal the deposition of

Defendant O’Keefe is DENIED AS MOOT, and the O’Keefe deposition [Doc.

46] is hereby STRICKEN from the record.

      IT IS SO ORDERED.

                                Signed: March 4, 2019




                                        5
